Title: To James Madison from William Eustis, 7 September 1812
From: Eustis, William
To: Madison, James


Sir,
Monday Morng. 7 Septr. 1812
By the mail of this day I have only time to submit for consideration a suggestion which has been made of the expediency of detaining the Indian chiefs as hostages. If their tribes should become hostile it is in my mind doubtful whether they may not be useful with their influence among them; if they are not hostile detaining them will give great cause of offence. On the 24 Aug. Gov Meigs writes from Urbana that fort Wayne “shall be maintained” “Ohio troops mounted go this morning.” At Cincinnati it is stated on the 27th. that the post is taken—looking at the map leaves a hope, but the circumstance of 200 citizens of Cin: being lost, shows if true that the force was insufficient & defeated. In great haste
W Eustis
Mr Munroe had mentioned the subject and is willing, indeed he proposed to go out.
